ACCEPTED
                                                                                                                                                                                                  14-18-00418-CV
                                                                                                                                                                          FOURTEENTH5/16/2018
                                                                                                                                                                                            COURT OF  2:20 PM
                                                                                                                                                                                                         APPEALS
                                                                                                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                                                                                                               HOUSTON,    TEXAS
                                                                                                                                                                                     Envelope5/22/2018
                                                                                                                                                                                                 No. 24642556
                                                                                                                                                                                                          3:01 PM
                                                                                                                                                                                       By:CHRISTOPHER
                                                                                                                                                                                           Phyllis Washington
                                                                                                                                                                                                           PRINE
                                                                                                                                                                                    Filed: 5/16/2018 2:20 PM
                                                                                                                                                                                                           CLERK

                                                                                                                             CAUSE NO. 2016-19307

                                                                                                CITY OF HOUSTON,                        §         IN THE DISTRICT FILED
                                                                                                                                                                  COURT IN
                                                                                                                                                               14th COURT OF APPEALS
                                                                                                                                        §                         HOUSTON, TEXAS
                                                                                                             PLAINTIFF,                 §                      5/22/2018 3:01:45 PM
                                                                                                                                        §                      CHRISTOPHER A. PRINE
                                                                                                V.                                      §                               Clerk

                                                                                                                                        §         HARRIS COUNTY, TEXAS
                                                                                                HOUSTON PROFESSIONAL FIRE               §
                                                                                                FIGHTERS’ ASSOCIATION, LOCAL            §
                                                                                                341,                                    §
                                                                                                                                        §
                                                                                                             DEFENDANT.                 §         127TH JUDICIAL DISTRICT


                                                                                                                          Plaintiff’s Notice of Appeal

                                                                                                      Pursuant to Texas Rule of Appellate Procedure 25.1, the City of Houston

                                                                                                (“City”) files this Notice of Appeal.
ForOfficialGovernmentalUseOnly-DoNotDisseminatetothePublic:79961822-Page1of3




                                                                                                1.    Plaintiff, City of Houston, desires to appeal the granting of Defendant’s

                                                                                                      Motion for Final Summary Judgment in Cause Number 2016-19307, in

                                                                                                      the 127th Judicial District Court of Harris County, Texas.

                                                                                                2.    The District Court signed the Order granting Defendant’s motion on April

                                                                                                      17, 2018 in this cause.

                                                                                                3.    This appeal is taken to the First or Fourteenth Court of Appeals at

                                                                                                      Houston, Texas.

                                                                                                4.    Plaintiff has not previously filed a related appeal or original proceeding in

                                                                                                      either the First or Fourteenth Court of Appeals.
                                                                                                5.   This is an appeal of a final judgment under Tex. Civ. Prac. & Rem. Code

                                                                                                     § 51.012.

                                                                                                                                  Respectfully submitted,

                                                                                                                                  RONALD C. LEWIS
                                                                                                                                  City Attorney
                                                                                                                                  DONALD J. FLEMING
                                                                                                                                  Chief, Labor, Employment & Civil Rights
                                                                                                                                     Section
                                                                                                                                  JUDITH L. RAMSEY
                                                                                                                                  Chief, General Litigation Section

                                                                                                                                  By: /s/ Robert W. Higgason
                                                                                                                                      Robert W. Higgason
                                                                                                                                      Senior Assistant City Attorney
                                                                                                                                      State Bar No.: 09590800
                                                                                                                                      CITY OF HOUSTON LEGAL
                                                                                                                                       DEPARTMENT
ForOfficialGovernmentalUseOnly-DoNotDisseminatetothePublic:79961822-Page2of3




                                                                                                                                      900 Bagby, 3rd Floor
                                                                                                                                      Houston, Texas 77002
                                                                                                                                      832.393.6481 – Telephone
                                                                                                                                      832.393.6259 – Facsimile
                                                                                                                                      robert.higgason@houstontx.gov

                                                                                                                                   Attorneys for Plaintiff City of Houston




                                                                                                                                     2
                                                                                                                         CERTIFICATE OF SERVICE

                                                                                                      I hereby certify that on May 16, 2018, a true and correct copy of the
                                                                                                foregoing has been served on counsel below via e-service.

                                                                                                Richard C. Mumey
                                                                                                THE MUMEY LAW FIRM, PLLC
                                                                                                1225 North Loop West, Suite 1000
                                                                                                Houston, Texas 77008
                                                                                                rick@mumeyfirm.com

                                                                                                Attorney for Defendant


                                                                                                                                          /s/ Robert W. Higgason
                                                                                                                                         Robert W. Higgason
ForOfficialGovernmentalUseOnly-DoNotDisseminatetothePublic:79961822-Page3of3




                                                                                                                                     3
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this May 22, 2018


     Certified Document Number:        79961822 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com